In an action to recover damages for personal injuries, the defendant John P. McNerney appeals from so much of an order of the Supreme Court, Nassau County (Morrison, J.), dated March 22, 1988, as denied his motion for summary judgment dismissing the complaint insofar as it is asserted against him and any cross claims against him.
Ordered that the order is affirmed insofar as appealed from, with costs to the plaintiff.
The record reveals material triable issues with regard to the operation of the defendant McNerney’s vehicle, and with regard to the circumstances preceding and occurring at the time of the accident, so as to preclude the granting of summary judgment to that defendant. Kooper, J. P., Spatt, Harwood and Rosenblatt, JJ., concur.